DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 1/24/20.
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because of the legal phraseology term “means” on line 8.                                                 Claim Objections
3. 	Claim 19 is objected to because of the following informality: On lines 1 and 2, “the magnetic flux guide” lacks antecedent basis. Appropriate correction is required.
                                             Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 16 and 19 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ernston et al. (DE102015013965, hereinafter Ernston – See IDS dated 1/24/20) in view of Murakami et al. (2016/0083008, hereinafter Murakami – See IDS dated 1/24/20).
     	Regarding claim 16, Ernston discloses an apparatus comprising a steering shaft 300 (See Figs. 1, 4 and 6) which is rotatably mounted about a steering shaft axis of rotation, the steering shaft comprising an upper steering shaft 3 and a lower steering shaft 4, and a torsion bar 5 joining the upper steering shaft and the lower steering shaft; and an integral component 8 comprising a sensor unit comprising a torque sensor unit 9 configured to detect rotation of the upper steering shaft relative to the lower steering shaft, wherein the sensor unit comprises a ring magnet 11 rotationally fixed to the upper steering shaft or lower steering shaft, and wherein a magnetic sensor 18 is configured to detect rotation of the steering shaft connected to the ring magnet, and wherein the ring magnet is carried by a part in the shape of a ring magnet sleeve or a stator holder, the part being arranged on the upper steering shaft or the lower steering shaft (See Pg. 7, lines 10 - 46). 	Ernston fails to disclose that the ring magnet sleeve or the stator holder is made from a thermoplastic material and is molded by ultrasound forming in the steering shaft in one region for mounting on the steering shaft.   	However, Murakami discloses a method comprising a ring sleeve 37 that is made from a thermoplastic material and molded by welding or ultrasonic means in a region for mounting on a steering shaft 4 (See Fig. 2, Pg. 3, Paras. 0041 – 0042).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston according to the teachings of Murakami for the purpose of, advantageously improving a power steering apparatus since the device’s assembly is enhanced (See Murakami, Pg. 1, Para. 0005).
 	Regarding claim 19, in Ernston, the ring magnet 11 is carried by the sleeve (See Fig. 6).   
 	Regarding claim 20, in Ernston, a spur gearing comprises a first gear 20 which surrounds the ring magnet 11 at a circumference with an outwardly directed first toothing 202 and a second gear 21 which is mounted able to turn about a second gear axis, having an outwardly directed second toothing 212 encircling the second gear axis, wherein the second gear axis is situated parallel to and spaced apart from the steering shaft axis of rotation and the first toothing and the second toothing are intermeshed with each other (See Fig. 6).
 	Regarding claim 21, in Ernston, the first gear 20 with the outwardly directed first toothing is fashioned as a single piece with the stator holder (See Fig. 6).
 	Regarding claim 22, in Ernston, a third gear 23 is mounted and is able to turn about a third gear axis, the third gear includes an outwardly directed third toothing 232 encircling the third gear axis, wherein the third gear axis is situated parallel to and spaced apart from the steering shaft axis of rotation and parallel to and spaced apart from the second gear axis (See Fig. 6).
 	Regarding claim 23, in Ernston, a magnetic substrate 25 is rotationally fixed to the third gear and its rotational position can be sensed by a sensor element (See Fig. 4).   	Regarding claim 24, in Ernston, a fourth gear 24 comprises an inwardly directed fourth toothing 242 encircling the second gear axis and third gear axis, and meshing with the third toothing (See Figs. 5 and 6).  
7. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ernston and Murakami, as applied to claim 16 above, and further in view of Lee (KR20140145492 – See IDS dated 1/24/20). 	Regarding claim 17, Ernston and Murakami fail to disclose that the upper steering shaft and/or the lower steering shaft comprises a knurling in a fastening region with the ring magnet sleeve and/or the stator holder.   	However, Lee discloses an apparatus comprising a steering shaft 100 having a knurling 110 in a region of a holder 43 (See Figs. 1 and 2, See Pg. 3, lines 13 – 30).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Lee for the purpose of, advantageously providing an improved torque sensor since this type of sensor increases the coupling force between a steering shaft and a stator holder (See Lee, Pg. 4, lines 12 – 15).
8. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ernston and Murakami, as applied to claim 16 above, and further in view of Yoshida et al. (2015/0211947, hereinafter Yoshida). 	Regarding claim 18, Ernston and Murakami fail to disclose that the ring magnet sleeve comprises protrusions on one end face thereof configured to the fastening of a tool, which secures the ring magnet sleeve in order to prevent a slippage during the ultrasound forming.  
 	However, Yoshida discloses an apparatus comprising a sleeve or holder 25 including protrusions 71, 72, 26 on an end face thereof configured to the fastening of a tool (See Fig. 18a, Pg. 7, Para. 0092).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Yoshida for the purpose of, advantageously providing an improved torque sensing unit since this type of device improves productivity and reduces cost (See Yoshida, Pg. 8, Para. 0101).9. 	Claims 25, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ernston in view of Murakami and Knoll et al. (DE102011101482, hereinafter Knoll – See IDS dated 1/24/20).	Regarding claim 25, Ernston discloses an apparatus comprising a steering shaft 300 which is rotatably mounted about a steering shaft axis of rotation and which comprises an upper steering shaft 3 and a lower steering shaft 4, which are joined together by a torsion bar 5, wherein an integral component 8 has a sensor unit, comprising a torque sensor unit 9, which is configured to detect rotation of the upper steering shaft relative to the lower steering shaft, wherein the sensor unit comprises a ring magnet 11 rotationally fixed to the upper steering shaft or lower steering shaft, and wherein a magnetic sensor 18 is configured to detect rotation of the steering shaft connected to the ring magnet, and wherein the ring magnet is carried by a part in the shape of a ring magnet sleeve or a stator holder, the part being arranged on the upper steering shaft or the lower steering shaft, the method comprising positioning the ring magnet sleeve and/or the stator holder on the upper steering shaft or the lower steering shaft with a selected contact pressure and pressing the corresponding steering shaft into the ring magnet sleeve and/or the stator holder with a selected contact pressure.   	Ernston fails to disclose that the ring magnet sleeve and/or the stator holder made of a thermoplastic material. 	However, Murakami discloses a method comprising a ring sleeve 37 that is made from a thermoplastic material and molded by welding or ultrasonic means in a region for mounting on a steering shaft 4 (See Fig. 2, Pg. 3, Paras. 0041 – 0042).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston according to the teachings of Murakami for the purpose of, advantageously improving a power steering apparatus since the devices assembly is enhanced (See Murakami, Pg. 1, Para. 0005).
 	Ernston and Murakami fail to disclose introducing a high-frequency mechanical vibration in the ultrasound range into the corresponding steering shaft. 	However, Knoll discloses an apparatus comprising a member 9 that introduces a mechanical vibration in an ultrasonic range to a steering shaft (See Pg. 3, lines 44 – 45 and Pg. 4, lines 1 – 15).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Knoll for the purpose of, advantageously providing an improved sensor since this type of sensor selectively mounts a donor element in a specific position and prevents deformation of a donor element in an attachment (See Knoll, Pg. 2, lines 27 – 30).
 	Regarding claim 26, Ernston and Murakami fail to disclose that the high-frequency mechanical vibration lies in a range of 10 kHz to 40 kHz.   	However, in Knoll, the mechanical vibration is 20 KHz (See Pg. 4, lines 6 – 15).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Knoll for the purpose of, advantageously providing an improved sensor since this type of sensor selectively mounts a donor element in a specific position and prevents deformation of a donor element in an attachment (See Knoll, Pg. 2, lines 27 – 30).
 	Regarding claim 28, Ernston and Murakami fail to disclose holding in position, with a holding clamp, the steering shaft during said introducing of the high-frequency mechanical vibration in the ultrasound range into the steering shaft.   	However, in Knoll, the shaft 5 is held in position with carrier 4 during the application of the vibration with the member 9 (See Fig. 2).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Knoll for the purpose of, advantageously providing an improved sensor since this type of sensor selectively mounts a donor element in a specific position and prevents deformation of a donor element in an attachment (See Knoll, Pg. 2, lines 27 – 30).
 	Regarding claim 30, Ernston and Murakami fail to disclose placing a sonotrode on one end face of the upper steering shaft or an end face of the lower steering shaft for said introducing of the high-frequency mechanical vibration.   
 	However, in Knoll, the member 9 is a sonotrode that is placed on one end face of the upper steering shaft 5 (See PG. 3, lines 44 – 45).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Knoll for the purpose of, advantageously providing an improved sensor since this type of sensor selectively mounts a donor element in a specific position and prevents deformation of a donor element in an attachment (See Knoll, Pg. 2, lines 27 – 30).
10. 	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ernston in view of Murakami and Knoll, as applied to claim 25 above, and further in view of Lee. 	Regarding claim 27, Ernston, Murakami and Knoll fail to disclose that the upper steering shaft and/or the lower steering shaft comprises a knurling on an outer side and in that the ring magnet sleeve flows around undercuts of the knurling, so that after the cooldown a form fitting and integrally bonded connection is produced between the ring magnet sleeve and the upper steering shaft or the lower steering shaft and/or between the stator holder and the upper steering shaft or the lower steering shaft.  
 	However, Lee discloses an apparatus comprising a steering shaft 100 having a knurling 110 in a region of a holder 43 (See Figs. 1 and 2, See Pg. 3, lines 13 – 30).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston, Murakami and Knoll according to the teachings of Lee for the purpose of, advantageously providing an improved torque sensor since this type of sensor increases the coupling force between a steering shaft and a stator holder (See Lee, Pg. 4, lines 12 – 15).
11. 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ernston and Murakami, as applied to claim 25 above, and further in view of Yoshida.  	Regarding claim 29, Ernston and Murakami fail to disclose performing said positioning of the ring magnet sleeve on the steering shaft with a tool which is placed on protrusions at an end face of the ring magnet sleeve.   	However, Yoshida discloses an apparatus comprising a sleeve or holder 25 including protrusions 71, 72, 26 on an end face thereof configured to the fastening of a tool (See Fig. 18a, Pg. 7, Para. 0092).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ernston and Murakami according to the teachings of Yoshida for the purpose of, advantageously providing an improved torque sensing unit since this type of device improves productivity and reduces cost (See Yoshida, Pg. 8, Para. 0101).
 	                                               Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Yoshida et al. (2016/0016607) disclose a rotation detection device and power steering device.
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        6/3/22